ORDER
MICHAEL G. MARINANGELI of NEW YORK, NEW YORK who was admitted to the bar of this State in 1984, having pleaded guilty in United States District Court for the Southern District of New York to a charge of theft of mail, in violation of 18 U.S.C.A. 1708, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), MICHAEL G. MARINANGELI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL G. MARINANGELI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL G. MARINANGELI comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.